ORDER
PER CURIAM.
Mayes appeals from his conviction by a jury of first degree assault and armed criminal action and his sentences by the court as a prior offender to fifteen and five years imprisonment respectively to run *392consecutively. He appeals also from the denial of his Rule 29.15 motion alleging ineffective assistance of counsel. No error of law appears, the verdict is supported by the evidence, the judgment of the trial court on the post-conviction motion is based on findings of fact which are not clearly erroneous, and no jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum supplementing this order. The judgments are affirmed. Rules 30.25(b) and 84.16(b).